RICHARD MELVIN and WILLIAM K. MELVIN, SR., Appellants,
v.
WACHOVIA BANK, N.A., as Personal Representative of the Estate of Marie K. Melvin, deceased, and WACHOVIA BANK, N.A., as Trustee of the Marie K. Melvin Living Trust dated 9/2/05, and PAUL D. MELVIN, Appellees.
No. 4D08-3167
District Court of Appeal of Florida, Fourth District.
May 6, 2009.
Edward A. Shipe, Boca Raton, and Carol L. Crozier of Kaleel, Crozier & Hanna, P.L., Boynton Beach, for appellants.
George P. Ord and Frank T. Pilotte of Murphy, Reid, LLP, Palm Beach Gardens, for appellee Wachovia Bank, N.A., as Personal Representative of the Estate of Marie K. Melvin, deceased, and as Trustee of the Marie K. Melvin Living Trust dated 9/2/05.
John Farina of Boyes & Farina, P.A., Palm Beach Gardens, for appellee Paul D. Melvin.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.